DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 29, 2022, and any subsequent filings.
Claims .  Claims 1-13, 15-17, 19, and 20 stand rejected. Claims 21-23 have been added. Claims 1-13, 15-17, and 19-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments (Remarks, Page 9/Paragraph 6 ("Pg/Pr") – Pg10/Pr3), filed July 29, 2022, with respect to the rejections of Claims 1-13, 15-17, 19, and 20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicant's amendments.
As to Applicant's assertion that the undersigned noted that "specific gravity" should be "density" (Remarks, Pg10/Pr4), no such statement has been made and, instead, as stated in the interview summary for the interview conducted on July 2, 2022, clarity is needed regarding the "specific gravity."
As to Applicant's assertion that reciting "specific gravity" instead of "density" is a clear and obvious error (Remarks, Pg9/Pr7-Pg10/Pr1), that an error occurred is neither clear nor obvious as "density" is not recited anywhere in the specification as filed yet "specific gravity" is recited in 13 different locations. Further, the entire scope of the claims would change based on the alleged error which also weighs against a finding of a clear and obvious error. That the recitation is not an error also finds support in Applicant's amendments and arguments filed on December 14, 2021 in which "specific gravity" had not been amended to "density" including in Claim 1 and Applicants argued regarding an amendment to specify the specific gravity of the nitrification-reaction promoting agent to overcome a prior rejection (12/14/2021 Remarks, Pg6/Pr8). As stated during the July 2, 2022, interview and reiterated on the interview summary, a certified translation that the original foreign language priority document recited "density" rather than "specific gravity" could possibly overcome the issue.
Claim Rejections - 35 USC § 103
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Claims 1-13, 15-17, 19, and 20
Applicant argues that Claim 1 could contain 100% of a biodegradable resin and Katayama only discloses a mixture using a biodegradable resin and 1-30 weight percent ester degradation accelerator (Remarks, Pg11/Pr1-Pg12/Pr2). Katayama discloses the ester degradation accelerator may also be a resin (Pr22) that is hydrolyzed in the parent resin (Pr22) and that the combination leaves no environmental residue (Pr26), i.e., the combine resin is also biodegradable. Thus, the entire combined resin disclosed by Katayama may also be 100% biodegradable resin.
Applicant argues that Katayama does not disclose the claimed density of 1-3 g/cm3 because of a porous structure and no motivation exists to adjust the density (Remarks, Pg12/Pr4-Pg13/Pr2). Applicant's specification recites the resin may be polybutylene succinate (Spec., Pr15) and Katayama discloses the resin may be polybutylene succinate (Pr19). Each will have the same properties including density (MPEP 2112.01(II) ("'Products of identical chemical composition can not have mutually exclusive properties.' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).")). The polybutylene succinate disclosed by Katayama and Applicant has a density that varies including between 1.23-1.32 g/cm3 as seen in Table 3.14, Compostable Polymer Materials, 2d, 2019. Moreover, density varies by temperature such varying the temperature will further vary the density of the polybutylene succinate disclosed by Katayama.
As to Applicant's argument that Katayama discloses that polylactic acid-based are preferred and new Claim 21 does not include polylactic acid resin (Remarks, Pg13/Pr4-6), "'[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.' In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)." MPEP 2123(II).
Response to Amendment
Specification
The amendment filed July 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement of "specific gravity" with "density" in paragraphs 13, 15, 40, 42, 43, 52, 56, 58, 60, and 73. A certified translation of the foreign priority document indicating the original document recited "density" and not "specific gravity" could possibly overcome the objection..
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13, 15-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new material includes:
Claims 1, 16, 17, 19, and 20 that each recite density of the nitrification-reaction promoting agent yet application as filed contains no references to density as noted supra. 
Claim 7 that recites that the nitrification-reaction promoting agent comprises less than 80 weight percent of a hydrogen donor that differs from the biodegradable resin yet the application as filed discloses the different hydrogen donor but does not indicate any weight percentages (Spec., Pr29).
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amounts nitrification-reaction promoting agent less than 100 weight percent of the biodegradable resin, does not reasonably provide enablement for 100 weight percent of the biodegradable resin being the nitrification-reaction promoting agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 17, 19, and 20 each recite a range of specific gravity having unit of g/cm3.  Specific gravity, however, does not have units of g/cm3.  Specific gravity does not have any units and is dimensionless as seen in the definition from the University of Texas such that the scope of the claimed invention cannot be ascertained.  For purposes of examination, the claims will be interpreted to mean any specific gravity.
Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13, 15-17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama, et al., U.S. Publication No. 2016/0208062 (hereinafter "Katayama").
Applicant's claims are directed towards a composition.
Regarding Claims 1-13, 15-17, and 19-23, Katayama discloses a nitrification-reaction promoting agent for water treatment comprising a biodegradable resin (Pr1,19), wherein an amount of the biodegradable resin comprised in the nitrification-reaction promoting agent is at least 20 wt% (Pr27) or more of wherein the nitrification-reaction promoting agent has a density of from more than 1 g/cm3 to 3 g/cm3 (Pr19 (note polybutylene succinate meets density limitation as discussed supra)), and the nitrification-reaction promoting agent promotes a nitrification reaction performed by microorganisms to oxidize ammonium nitrogen to nitrite nitrogen or nitrate nitrogen in the biological treatment of water comprising ammonium nitrogen (note that "[a] chemical composition and its properties are inseparable [such that] if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present," MPEP 2112.01(II)).
Regarding Claims 1-13, 15-17, and 19-23, it would have been obviousness to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the water treatment agent disclosed by Katayama because "[t]he selection of a known material based on its suitability for its intended use support[s] a prima facie obviousness determination," MPEP 2144.07.
Additional Disclosures Included:  Claim 2: wherein the biodegradable resin is at least one selected from the group consisting of a poly-3-hydroxyalkanoate, polybutylene succinate, and poly lactic acid (Pr19). Claim 3: wherein the biodegradable resin is a biodegradable polyester (Pr19). Claim 4: wherein the biodegradable polyester is a biodegradable aliphatic polyester (Pr19). Claim 5: wherein the biodegradable aliphatic polyester is a poly-3-hydroxyalkanoate (Pr19,20,25). Claim 6: wherein the poly-3-hydroxyalkanoate is a poly-3-hydroxybutyrate homopolymer or copolymer (Pr19,20,24,25). Claim 7: wherein the nitrification-reaction promoting agent further comprises a hydrogen donor different from the biodegradable resin (Pr27). Claim 8: wherein the hydrogen donor is starch (Pr19 (note known use of starch)). Claim 9: further comprising less than 80 wt% of a non-biodegradable resin (Pr19,22,26 (note use of blended resins and 100% biodegradable resin as discussed supra)). Claim 10: wherein the non-biodegradable resin is polyethylene or polypropylene, a solid fat, or a wood powder (Pr19,29). Claim 11: wherein the nitrification-reaction promoting agent is in the form of powder, granules, or pellets (Pr29). Claim 12: wherein the nitrification-reaction promoting agent comprises at least 30 wt% of the biodegradable resin (Pr27,36). Claim 13: wherein the nitrification-reaction promoting agent comprises at least 40 wt% of the biodegradable resin (Pr27,36). Claim 15: wherein the nitrification-reaction promoting agent comprises less than 80 wt% of an additional material comprising starch, a non-biodegradable resin, a solid fat, a wood powder or a combination thereof (Pr27,36). Claim 16: wherein the density of the nitrification-reaction promoting agent is from 1.1 g/cm3 to 3 g/cm3 (Pr19 (note polybutylene succinate meets density limitation as discussed supra)). Claim 17: wherein the density of the nitrification-reaction promoting agent is from 1.2 g/cm3 to 3 g/cm3 (Pr19 (note polybutylene succinate meets density limitation as discussed supra)). Claim 19: wherein the specific gravity of the nitrification-reaction promoting agent is from 1.1 g/cm3 to 2.5 g/cm3 (Pr19 (note polybutylene succinate meets density limitation as discussed supra)). Claim 20: wherein the specific gravity of the nitrification-reaction promoting agent is from more than 1 g/cm3 to 2 g/cm3 (Pr19 (note polybutylene succinate meets density limitation as discussed supra)). Claim 21: wherein the biodegradable resin is at least one selected from the group consisting of a poly-3-hydroxyalkanoate and polybutylene succinate (Pr19). Claim 22: wherein the nitrification-reaction promoting agent comprises 100 wt% of the biodegradable resin (Pr19,22,26 (note use of blended resins and 100% biodegradable resin as discussed supra)). Claim 23: wherein the nitrification-reaction promoting agent consists essentially of the biodegradable resin (Pr19,22,26 (note use of blended resins and 100% biodegradable resin as discussed supra)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK ORME/Primary Examiner, Art Unit 1779